Citation Nr: 0502111	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain, with degenerative disc 
disease.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that, in pertinent part, granted service 
connection for a low back disability and assigned a 20 
percent evaluation for it.  In addition, the RO denied the 
veteran's claim for increased ratings for his bilateral knee 
disabilities.  The veteran has disagreed with the rating 
assigned for his service-connected disabilities.  

The issue of entitlement to an initial evaluation in excess 
of 20 percent for lumbosacral strain with degenerative disc 
disease is addressed in the REMAND following the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee is 
manifested by pain, productive of no more than slight 
limitation of motion, and without clinical evidence of 
instability.  

2.  The service-connected right knee strain is manifested by 
pain, productive of no more than slight limitation of motion, 
and without evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2004).

2.  The criteria for a rating in excess of 10 percent for 
right knee strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in April 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his increased rating claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the appellant, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA and private treatment records.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims for an increased rating for his service-
connected knee disabilities.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

Private medical records disclose that the veteran was seen in 
May 2001 for follow-up of right knee pain, status post right 
medial collateral ligament strain.  It was noted that the 
veteran was in physical therapy and that the knee was 
improving.  An examination revealed that the knee was stable.  
Range of motion was from 0-100 degrees, without pain.  

VA outpatient treatment records show that the veteran was 
seen in January 2002 for complaints of joint pain in both 
knees, left greater than right.  An examination disclosed 
that the knees appeared somewhat edematous, but did not show 
excess fluid collections.  There was decreased range of 
motion due to pain.  No joint line tenderness was elicited, 
and no crepitus was noted.  The pertinent impression was that 
the veteran's pain seemed to have worsened.  

A VA examination of the joints was conducted in July 2002.  
It was noted that the veteran had patellofemoral problems 
with chondromalacia patella.  It was indicated that the 
veteran used a cane and wore a brace.  The veteran reported 
that he had increasing pain, stiffness and difficulty 
standing and walking.  He also reported a lot of problems 
with climbing and crawling.  The veteran stated that it was a 
chronic problem rather than any specific flare-ups.  He was 
on pain medication.  An examination of the right knee 
revealed anterior knee pain, patellofemoral pain and 
patellofemoral crepitation with motion.  Range of motion was 
from 0-110 degrees of flexion actively and passively, with 
mild to moderate pain, with active and passive motion, and 
with and without resistance.  The knee was stable to medial, 
lateral and anteroposterior testing.  McMurray's was 
negative.  On examination of the left knee, there was 
anterior knee pain, patellofemoral pain and patellofemoral 
crepitation.  Range of motion was from 0-110 degrees of 
flexion with mild to moderate pain with active and passive 
motion, with and without resistance.  The knee was stable to 
medial, lateral and anteroposterior testing.  McMurray's was 
negative.  X-ray studies of the knees revealed minimal 
degenerative arthritic changes in each knee.  The diagnosis 
was bilateral patellofemoral syndrome with chondromalacia 
patella.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 evaluation may be assigned when extension of the leg is 
limited to 15 degrees.  When limited to 10 degrees, a 10 
percent rating may be assigned.  Diagnostic Code 5261.

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
will be assigned.  Diagnostic Code 5257.

The veteran asserts that a higher rating should be assigned 
for each knee.  He claims that his symptoms have increased in 
severity.  The record, however, does not show that he has met 
the criteria for a higher rating for either knee under any 
applicable diagnostic code.  The Board acknowledges that 
competent clinical evidence of record establishes that the 
knee disabilities are manifested by pain, with some 
limitation of motion demonstrated.  However, while there was 
limitation of motion, it was not to a compensable degree.  
Moreover, there was no instability.  Indeed, the only other 
abnormal finding was crepitation.  

The Board has also considered whether factors including 
additional functional impairment due to pain, including on 
flare-ups and use, as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 (2004) would warrant a higher rating.  See Spurgeon 
v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, 
Vet. App. 202 (1995).  In this case, however, even with 
consideration of pain, there has been no demonstration of 
additional functional impairment comparable to the criteria 
for a higher rating under any applicable diagnostic code for 
assignment of a rating based on limitation of motion.  The 
veteran has described his pain as constant, and without 
flare-ups.  On VA examination in July 2002, his knee pain was 
described as mild to moderate.  Further, there is no 
indication of muscle atrophy or other objective indication of 
disuse.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his bilateral knee 
disability.  The medical findings on examination, including 
the absence of instability or greater limitation of motion 
than present with pain, are of greater probative value than 
the veteran's assertions.  

The arthritis of the each knee, confirmed by X-ray 
examination, involves a major joint, with noncompensable 
limitation of motion.  Hence, the Board concludes, 
accordingly, that the preponderance of the evidence is 
against entitlement to an evaluation greater than the 10 
percent rating assigned for each knee.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee strain is denied.


REMAND

The veteran also asserts that a higher rating should be 
assigned for his low back disability.  The Board notes that 
following the VA examination of the spine in July 2002, he 
has been treated at a VA outpatient treatment clinic for low 
back complaints.  It was noted in December 2002 that the 
veteran had significant lumbar stenosis that was limiting his 
activities of daily living.  The examiner commented that it 
appeared that the veteran had exhausted all conservative 
treatment measures.  When seen in October 2003, the veteran's 
reflexes were hyperrelexic.  The assessment was lumbar spinal 
stenosis.  The examiner suggested surgery for his low back 
disability.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the most recent VA examination of the spine was 
conducted in July 2002, and the available evidence suggests 
that his low back disability has increased in severity since 
that time.  Under 38 C.F.R. § 3.326(a) (2004), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since April 2002.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his low back 
disability.  The examiner should comment 
on any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lumbosacral spine, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


